DETAILED ACTION
This office action is in response to applicant’s IDS filed on 10/26/2021 after Notice of Allowance.
Currently claims 1-8, 10-19 and 21 are pending in the application.	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in an interview with attorney of record Bo Xiao on 11/24/2021.
Claim 1 is amended as follows (underlined words are added and strike-through words are deleted):
1. (Currently Amended) An organic luminescent substrate, comprising：
a first organic luminescent field effect transistor, comprising a first gate electrode, a first electrode, a second electrode, and a first active luminescent layer and
a second organic luminescent field effect transistor, comprising a second gate electrode, a third electrode, a fourth electrode, and a second active luminescent layer;

the first gate electrode is directly connected internally below the first active luminescent layer and the second active luminescent layer;
the first electrode and the second electrode each have a comb shape comprising a comb tooth portion, an orthographic projection of the comb tooth portion of the first electrode on a plane where the first gate electrode is and an orthographic projection of the comb tooth portion of the second electrode on the plane where the first gate electrode is are alternately disposed; and
the third electrode and the fourth electrode each have a comb shape comprising a comb tooth portion, an orthographic projection of the comb tooth portion of the third electrode on a plane where the second gate electrode is and an orthographic projection of the comb tooth portion of the fourth electrode on the plane where the second gate electrode is are alternately disposed.

Allowable Subject Matter
The rejoinder and cancellation of withdrawn claims provided in Office Action of 08/11/2021 still apply.
In response to applicant’s IDS filed on 10/26/2021 and subsequent authorization for examiner’s amendments on 11/24/2021, 
Claims 1-8, 10 and 17-19 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2010/0155705 A1 to Shin teaches, an organic luminescent substrate, comprising: 
a first organic luminescent field effect transistor (1000a; Fig. 2; [0035]; i.e. first organic light-emitting transistors), comprising 
a first gate electrode (110a), a first electrode (410a), a second electrode (510a), and a first active luminescent layer (310a) (Fig. 2; [0035]) and
a second organic luminescent field effect transistor (1000b; Fig. 2; [0035]; i.e. second organic light-emitting transistors), comprising 
a second gate electrode (110b), a third electrode (410b), a fourth electrode (510b), and a second active luminescent layer (310b) (Fig. 2; [0035]);

    PNG
    media_image1.png
    382
    685
    media_image1.png
    Greyscale

wherein one of the first organic luminescent field effect transistor (1000a) and the second organic luminescent field effect transistor (1000b) is 
an N-type transistor and the other one is a P-type transistor (Fig. 2; [0043]); 
Note: Shin teaches in para. [0043] that each of the first through third organic semiconductor patterns 310a and 310c may also be made of a unipolar organic semiconductor material of any type. It means one can be an n-type transistor and the other can be a p-type transistor.
the first gate electrode (110a) is connected (externally through gate line 100) to the second gate electrode (110b) (Fig. 1; [0036]);

    PNG
    media_image2.png
    534
    712
    media_image2.png
    Greyscale

the first electrode (410a) and the second electrode (510a) each have a comb shape comprising a comb tooth portion (Fig. 1; [0035]), 
an orthographic projection of the comb tooth portion of the first electrode (410a) on a plane where the first gate electrode (110a) is and 
an orthographic projection of the comb tooth portion of the second electrode (510a) on the plane where the first gate electrode (110a) is are alternately disposed (Fig. 1; [0035]); and
the third electrode (410b) and the fourth electrode (510b) each have a comb shape comprising a comb tooth portion (Fig. 1; [0035]), 

an orthographic projection of the comb tooth portion of the fourth electrode (510b) on the plane where the second gate electrode (110b) is are alternately disposed (Fig. 1; [0035]).
However, neither Shin nor any cited prior art, appear to explicitly disclose, in context, the first gate electrode is directly connected internally to the second gate electrode below the first active luminescent layer and the second active luminescent layer;
Specifically, the aforementioned ‘the first gate electrode is directly connected internally to the second gate electrode below the first active luminescent layer and the second active luminescent layer,’ is material to the inventive concept of the application at hand to achieve an Organic Luminescent Transistor (OLET) that possesses excellent electroluminescence characteristics by combining the driving function of a low-cost FET and the 15luminescence function of an Organic Luminescent Diode (OLED).
Dependent claims 2-8, 10 and 17-19 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-8, 10 and 17-19 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee (if applicable) and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


11/26/2021